Citation Nr: 1710922	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-12 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a psychiatric disorder.

3. Entitlement to service connection for a right arm disorder to include numbness and pain.

4. Entitlement to service connection for obsessive compulsive disorder.

5. Whether new and material evidence has been received to reopen a claim for hypertension and hyperlipidemia claimed as hypertensive heart disease.

6. Entitlement to a compensable disability rating for Peyronie's syndrome with erectile dysfunction.

7. Entitlement to a disability rating in excess of 10 percent for traumatic brain injury (TBI) with residuals of headaches.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Eva I. Guerra, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, A.B.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to July 1967 and from April 2003 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.

A videoconference hearing before the undersigned Veterans Law Judge was held in October 2016.  A transcript of the hearing has been obtained and associated with the claims file.


This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).  Virtual VA contains additional VA treatment records and other documents either irrelevant to the issues on appeal or duplicative of what is in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Regarding the service connection claims, remand is required to attempt to obtain additional service treatment and personnel records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  The claims file indicates the Veteran was a member of the Army Reserves during various periods of service.  Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury in the line of duty.  See 38 C.F.R. § 3.6 a) (2016).  ACDUTRA is, inter alia, full time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. §3.6(c) (2016).  Here, the record does not contain the dates of verified ACDUTRA and/or INACDUTRA during the Veteran's service.  These records should be obtained and associated with the claims file.  

Regarding the issue of whether new and material evidence has been received to reopen the Veteran's claim for entitlement to hypertension and hyperlipidemia claimed as hypertensive heart disease, remand is required to provide the Veteran a hearing.  In December 2016, the Veteran submitted a timely Substantive Appeal and requested a videoconference hearing before the Board.  The Veteran has not withdrawn the hearing request and no such hearing.  He is entitled to a hearing on appeal in this matter, and his request must be honored.  38 C.F.R. §§ 20.700, 20.704 (2016).  Therefore, the appeal must be remanded.

Regarding the Veteran's claim for entitlement to an increased disability rating for Peyronie's syndrome, remand is required for a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The Veteran was most recently afforded a VA examination in March 2008 and was evaluated under Diagnostic Codes 7599-7522.  Diagnostic Code 7522 provides a 20 percent rating for both loss of erectile function and penis deformity.  According to the Veteran's testimony before the Board in October 2016, he stated there was scarring on his penis with pain and other possible deformities. In light of the assertions of worsening and potentially changed disability, the Veteran should be afforded VA examination to determine the current severity of his service-connected Peyronie's syndrome with erectile dysfunction. 

Regarding the issue of an increased disability rating for TBI with residuals of headaches, remand is required for another VA examination.  VA has conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.  This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In addition, the appellant has requested reprocessing of this appeal under VA's special TBI review.  Accordingly, the Board is remanding this issue in order to schedule the Veteran for a new examination.  See 38 U.S.C.A. § 7107 (f)(2) (2016).

Finally, with respect to the Veteran's claim for a TDIU, the Board finds that this claim is inextricably intertwined with his pending claims.  The TDIU claim cannot be reviewed while these pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing on the issue of whether new and material evidence has been received to reopen a claim for entitlement to hypertension and hyperlipidemia claimed as hypertensive heart disease.  

2.  Verify all periods of active duty, ACDUTRA, and INACDUTRA, through all appropriate sources and obtain all relevant service treatment and personnel records.  A retirement points summary is not enough, the specific dates must be verified and records obtained.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected Peyronie's disease.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The VA examiner shall report the current severity of the Veteran's Peyronie's syndrome with erectile dysfunction and any and all manifestations thereof, to include loss of erectile power and penile deformity.  The examiner must address all of the Veteran's alleged disabilities, including scarring on his penis with pain and other possible deformities.

6.  Once all outstanding records, if any, have been obtained and associated with the record, the Veteran should be scheduled for a TBI examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief.

7.  Consider whether examinations for the claims for service connection for a psychiatric disorder, OCD, hemorrhoids, and a right arm disorder are warranted.


8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




